Citation Nr: 0308428	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  01-09 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an extension of a temporary total disability 
evaluation due to treatment of a service-connected disorder 
requiring convalescence, for the period from August 1, 1999 
to November 3, 1999.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from March 1977 to February 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

Having carefully considered the evidence of the record in its 
whole, the Board is of the opinion that this matter is ready 
for appellate review as is set forth below.

The Board notes that in an April 2001 rating decision, the RO 
denied the veteran's request for an extension of a temporary 
total disability rating due to treatment of a service-
connected disability requiring convalescence for the period 
from April 1, 2001.  He filed a notice of disagreement with 
this determination in January 2002, and the RO issued a 
statement of the case in July 2002.  The veteran, however, 
did not file a substantive appeal of this issue, and as such, 
it is not before the Board at this time. 


FINDING OF FACT

The appellant required a period of convalescence from 
treatment of a service-connected disability during the period 
from August 1, 1999 through November 3, 1999.

CONCLUSION OF LAW

The criteria for a temporary total disability rating for 
convalescence from treatment of a service-connected 
disability for the period August 1, 1999 to November 3, 1999 
are met.  38 C.F.R. § 4.30 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), which applies 
to all pending claims for VA benefits, and which provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra, see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of VA with respect to the duty to assist.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C. § 5103A; see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.159).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which was effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim for 
extension of a temporary total rating under the provisions of 
38 C.F.R. § 4.30.  The Board concludes that discussions as 
contained in the initial rating decision, subsequent rating 
decisions, in the statement of the case, and in the 
supplemental statement of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in the October 
2001 statement of the case, the veteran was informed of the 
types of evidence necessary to substantiate his claim as well 
as the types of evidence he was responsible for obtaining and 
what types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
finds, therefore, that such documents are in compliance with 
the VA's revised notice requirements.  The Board concludes 
that the VA does not have any further outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this appeal 
has been identified and obtained.  The evidence of record 
includes relevant medical records pertaining to the medical 
treatment and follow up treatment in question, numerous 
statements of medical professionals, testimony of the veteran 
provided at a personal hearing, and personal statements made 
by the veteran in support of his claim.   The Board is not 
aware of any additional relevant evidence which is available 
in connection with this appeal, and concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim for an 
extension of a temporary total rating.  Thus, based on the 
foregoing, the Board finds that no further assistance to the 
veteran regarding the development of evidence is required, 
and would otherwise be unproductive.  See generally VCAA; see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).

The record reflects that in February 1999, the appellant 
underwent a fusion of the proximal interphalangeal (PIP) 
joint of his service-connected, left fifth finger.  In rating 
decisions dated in March 1999, June 1999 and July 1999, the 
appellant was granted a temporary total disability evaluation 
due to convalescence for the period of February 4, 1999 to 
July 31, 1999.  

The February 1999 fusion surgery apparently resulted in 
subluxation at the PIP joint with ulnar rotation and on 
November 4, 1999, the appellant underwent a rotational 
osteotomy and Kirschner wire fixation of the left fifth 
finger.  In rating decisions dated in December 1999 and March 
2000, the appellant was granted additional periods of a 
temporary total disability evaluation due to convalescence 
for the period from November 4, 1999 through June 1, 2000.  
The current appeal involves the appellant's claimed 
entitlement to a temporary total evaluation for the period 
from August 1, 1999 to November 3, 1999.

Applicable law provides that a 100 percent evaluation is 
assigned, effective the date of hospital admission and 
continuing for one, two, or three months from the first day 
of the month following hospital discharge, when medical 
evidence shows that, during hospitalization, treatment was 
provided for service-connected disabilities that included 
surgery necessitating at least one month of convalescence, or 
surgery resulting in severe residuals, such as incompletely 
healed wounds, stumps of recent amputations, therapeutic 
immobilization of one or more major joints, a body cast, the 
necessity of home confinement, or the necessity of crutches 
or a wheel chair, or if there is no surgery, there is 
immobilization by cast of one or more major joints. The 100 
percent evaluation may be extended beyond three months and is 
followed by the schedular evaluation warranted by the 
evidence.  38 C.F.R. § 4.30.

The record indicates that the appellant was granted a series 
of temporary total disability evaluations based upon a series 
of continuing VA medical statements dated in March, April, 
May and July 1999, authored by treating health care 
providers.  In these statements, medical personnel report the 
appellant's "anticipated return to work" date at various 
times during the course of several months.  The last 
statement of July 1999 indicates that the appellant could 
return to work as of July 12, 1999, while the former 
statements indicated that the return date was, at the time of 
generation, unknown.  

During development of the claim for a total evaluation for 
the period from August through November 1999, the appellant 
submitted statements from a plastic surgeon, signed by a case 
manager of the plastic surgery section of the treating VA 
hospital dated in January 2000.  Also submitted was a 
November 2000 statement authored by another VA physician in 
the plastic surgery section of the treating VA medical 
facility.  In both of these statements, the physicians 
reported that the appellant was incapacitated for work and on 
convalescent leave for the period from August 1, 1999 through 
November 1, 1999.  

Given these latter medical statements of record, and the fact 
that there is no competent evidence that expresses a 
countervailing view, the evidence shows that the appellant 
required convalescence for the period as indicated.  The 
claim is therefore granted.  38 U.S.C.A. § 5107(b). 


ORDER

A temporary total disability evaluation for the period from 
August 1, 1999 to November 3, 1999 is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

